LAKELAND INDUSTRIES TO SEEK REPEAL OF SUPERMAJORITY VOTING REQUIREMENTS FOR THE APPROVAL OF BUSINESS COMBINATIONS RONKONKOMA, NY, May 16, 2008 – Lakeland Industries, Inc. (NasdaqGM: LAKE), a leading manufacturer of industrial protective clothing for industry, municipalities, healthcare and to first responders on the federal, state and local levels, today announced that, at its 2008 Annual Meeting of Stockholders, it intends to seek stockholder approval for the repeal of the supermajority voting requirements applicable to certain business combinations that are currently contained in its Restated Certificate of Incorporation.If Lakeland’s charter amendment proposal is approved by its stockholders, except in certain limited situations where Delaware law provides otherwise, only a simple majority vote of the issued and outstanding shares will be required to approve business combinations involving Lakeland. Commenting on the charter amendment proposal to be submitted for approval by Lakeland’s stockholders, Christopher J. Ryan, President and CEO of Lakeland, said, “[t]he Lakeland Board is concerned that supermajority voting requirements with respect to business combinations may hinder or discourage potential acquirers who would otherwise consider acquiring Lakeland pursuant to a transaction that could potentially be in the best interests of, and at a price that is fair to and maximizes value for, our stockholders as large strategic buyers have been very active in our specific industry of late.Further, the Lakeland Board is committed to acting, at all times, in the best interests of all of Lakeland’s stockholders, and to continuing to enhance, grow and maximize stockholder value, the Lakeland Board believes that continuing to include supermajority voting requirements in our Charter with respect to business combination transactions would be inconsistent with the Lakeland Board’s guiding principle of maximizing stockholder value.”Let us make it transparently clear that this change, in no way, had anything to do whatsoever with Mr. Holtzman’s withdrawing his slate of two directors for election at Lakeland’s upcoming shareholder meeting. Added Mr.
